
	
		II
		111th CONGRESS
		1st Session
		S. 2851
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2009
			Mr. Grassley introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To make permanent certain education tax incentives, to
		  modify rules relating to college savings plans, and for other
		  purposes.
	
	
		1.Amendment of 1986
			 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
		2.Permanent extension
			 and increase of American Opportunity Tax Credit
			(a)Permanent
			 extension of credit; increase of credit amountSection 25A is amended—
				(1)by striking
			 $1,000 each place it appears in subsection (b)(1) and inserting
			 $2,000,
				(2)by striking
			 the applicable limit in subsection (b)(1)(B) and inserting
			 $4,000,
				(3)by striking
			 paragraph (4) of subsection (b),
				(4)by striking
			 2 taxable
			 years in the heading of subparagraph (A) of subsection
			 (b)(2) and inserting 4
			 taxable years,
				(5)by striking
			 2 prior taxable years in subsection (b)(2)(A) and inserting
			 4 prior taxable years,
				(6)by striking
			 2
			 years in the heading of subparagraph (C) of subsection
			 (b)(2) and inserting 4
			 years,
				(7)by striking
			 first 2 years in subsection (b)(2)(C) and inserting first
			 4 years,
				(8)by striking
			 tuition and fees in subparagraph (A) of subsection (f)(1) and
			 inserting tuition, fees, and course materials,
				(9)by striking
			 paragraphs (1) and (2) of subsection (d) and inserting the following new
			 paragraphs:
					
						(1)Hope
				Scholarship CreditThe amount which would (but for this
				paragraph) be taken into account under paragraph (1) of subsection (a) for the
				taxable year shall be reduced (but not below zero) by the amount which bears
				the same ratio to the amount which would be so taken into account as—
							(A)the excess
				of—
								(i)the taxpayer's
				modified adjusted gross income for such taxable year, over
								(ii)$80,000
				($160,000 in the case of a joint return), bears to
								(B)$10,000 ($20,000
				in the case of a joint return).
							(2)Lifetime
				learning creditThe amount which would (but for this paragraph)
				be taken into account under paragraph (2) of subsection (a) for the taxable
				year shall be reduced (but not below zero) by the amount which bears the same
				ratio to the amount which would be so taken into account as—
							(A)the excess
				of—
								(i)the taxpayer's
				modified adjusted gross income for such taxable year, over
								(ii)$40,000 ($80,000
				in the case of a joint return), bears to
								(B)$10,000 ($20,000
				in the case of a joint
				return).
							,
				(10)by striking
			 Dollar limitation on
			 amount of credit in the heading of paragraph (1) of
			 subsection (h) and inserting Hope Scholarship Credit,
				(11)by striking
			 2001 in subsection (h)(1)(A) and inserting
			 2011,
				(12)by striking
			 the $1,000 amounts under subsection (b)(1) in subsection
			 (h)(1)(A) and inserting the dollar amounts under subsections (b)(1) and
			 (d)(1),
				(13)by striking
			 calendar year 2000 in subsection (h)(1)(A)(ii) and inserting
			 calendar year 2010,
				(14)by striking
			 If any amount and all that follows in subparagraph (B) of
			 subsection (h)(1) and inserting If any amount under subsection (b)(1) as
			 adjusted under subparagraph (A) is not a multiple of $100, such amount shall be
			 rounded to the next lowest multiple of $100. If any amount under subsection
			 (d)(1) as adjusted under subparagraph (A) is not a multiple of $1,000, such
			 amount shall be rounded to the next lowest multiple of $1,000.,
				(15)by inserting
			 of Lifetime Learning
			 Credit after Income limits in the heading of paragraph
			 (2) of subsection (h),
				(16)by adding at the
			 end of subsection (b) the following new paragraphs:
					
						(4)Credit allowed
				against alternative minimum taxIn the case of a taxable year to
				which section 26(a)(2) does not apply, so much of the credit allowed under
				subsection (a) as is attributable to the Hope Scholarship Credit shall not
				exceed the excess of—
							(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
							(B)the sum of the
				credits allowable under this subpart (other than this subsection and sections
				23, 25D, and 30D) and section 27 for the taxable year.
							Any
				reference in this section or section 24, 25, 25B, 26, 904, or 1400C to a credit
				allowable under this subsection shall be treated as a reference to so much of
				the credit allowable under subsection (a) as is attributable to the Hope
				Scholarship Credit.(5)Portion of
				credit made refundable40 percent of so much of the credit
				allowed under subsection (a) as is attributable to the Hope Scholarship Credit
				(determined after the application of subsection (d)(1) and without regard to
				this paragraph and section 26(a)(2) or paragraph (4), as the case may be) shall
				be treated as a credit allowable under subpart C (and not allowed under
				subsection (a)). The preceding sentence shall not apply to any taxpayer for any
				taxable year if such taxpayer is a child to whom subsection (g) of section 1
				applies for such taxable year.
						,
				and
				(17)by striking
			 subsection (i).
				(b)Conforming
			 amendments
				(1)Section
			 24(b)(3)(B) is amended by striking 25A(i) and inserting
			 25A(b).
				(2)Section 25(e)(1)(C)(ii) is amended by
			 striking 25A(i) and inserting 25A(b).
				(3)Section 26(a)(1) is amended by striking
			 25A(i) and inserting 25A(b).
				(4)Section 25B(g)(2) is amended by striking
			 25A(i) and inserting 25A(b).
				(5)Section 904(i) is amended by striking
			 25A(i) and inserting 25A(b).
				(6)Section 1400C(d)(2) is amended by striking
			 25A(i) and inserting 25A(b).
				(7)Section
			 6211(b)(4)(A) is amended by striking 25A by reason of subsection (i)(6)
			 thereof and inserting 25A by reason of subsection (b)(5)
			 thereof.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			(d)Application of
			 EGTRRA sunsetThe amendment made by subsection (b)(1) shall be
			 subject to title IX of the Economic Growth and Tax Relief Reconciliation Act of
			 2001 in the same manner as the provision of such Act to which such amendment
			 relates.
			3.Permanent
			 extension of certain EGTRRA provisions relating to education
			(a)In
			 generalTitle IX of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to
			 the amendments made by sections 401, 402, 411, 412, 413, and 431 of such
			 Act.
			(b)Conforming
			 amendmentSection 222 is amended by striking subsection
			 (e).
			(c)Effective
			 dateThe amendment made by subsection (b) shall apply to taxable
			 years beginning after December 31, 2009.
			4.Permanent
			 extension of deduction for certain expenses of elementary and secondary school
			 teachers
			(a)In
			 generalSubparagraph (D) of section 62(a)(2) is amended by
			 striking during 2002, 2003, 2004, 2005, 2006, 2007, 2008, or
			 2009 and inserting after 2001.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			5.Permanent
			 extension of qualified zone academy bonds
			(a)In
			 generalParagraph (1) of
			 section 54E(c) is amended by striking and, except as provided in
			 paragraph (4), zero thereafter and inserting and, except as
			 provided in paragraph (5), $700,000,000 for each calendar year
			 thereafter.
			(b)Inflation
			 adjustmentSubsection (c) of section 54E is amended by adding at
			 the end the following new paragraph:
				
					(5)Inflation
				adjustmentIn the case of any calendar year after 2011, the
				$700,000,000 amount in paragraph (1) shall be increased by an amount equal
				to—
						(A)such amount,
				multiplied by
						(B)the
				cost-of-living adjustment determined under section 1(f)(3) for such calendar
				year by substituting calendar year 2010 for calendar year
				1992 in subparagraph (B) thereof.
						If any
				increase determined under this paragraph is not a multiple of $1,000,000, such
				increase shall be rounded to the next lowest multiple of
				$1,000,000..
			(c)Credits not To
			 be strippedSection 54E is amended by adding at the end the
			 following new subsection:
				
					(e)Credits not To
				be strippedSubsection (i) of section 54A shall not apply with
				respect to any qualified zone academy
				bond.
					.
			(d)Davis-Bacon
			 rules not To apply to QZABs or school construction bondsSection
			 1601 of the American Recovery and Reinvestment Act of 2009 is amended by
			 striking paragraphs (3) and (4), by inserting and at the end of
			 paragraph (2), and by redesignating paragraph (5) as paragraph (3).
			(e)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to obligations issued after December 31,
			 2010.
				(2)Davis-Bacon
			 rulesThe amendments made by subsection (d) shall apply to
			 obligations issued after the date of the enactment of this Act.
				6.Permanent
			 extension of school construction bonds
			(a)In
			 generalSubsection (c) of section 54F is amended—
				(1)by striking
			 paragraph (3),
				(2)by inserting
			 and at the end of paragraph (1), and
				(3)by striking
			 for 2010, and in paragraph (2) and inserting
			 thereafter..
				(b)Allocations for
			 Indian schoolsParagraph (4) of section 54F(d) is amended by
			 striking for calendar year 2010 and inserting for each
			 calendar year after 2009.
			(c)Extension of
			 small issuer exception
				(1)In
			 generalClause (vii) of section 148(f)(4)(D) is amended by
			 striking $10,000,000 and inserting
			 $15,000,000.
				(2)Elimination of
			 EGTRRA sunsetTitle IX of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001 shall not apply to the amendments made by section
			 421 of such Act.
				(d)Credits not To
			 be strippedSection 54F is amended by adding at the end the
			 following new subsection:
				
					(f)Credits not To
				be strippedSubsection (i) of section 54A shall not apply with
				respect to any qualified school construction
				bond.
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after December 31, 2010.
			7.Permanent
			 extension and modification of section 529 rules
			(a)In
			 generalClause (iii) of
			 section 529(e)(3)(A) is amended by striking in 2009 or
			 2010.
			(b)Ability To
			 change investment optionsSubsection (e) of section 529 is
			 amended by adding at the end the following new paragraph:
				
					(6)Allowable
				change of investment optionsA program shall not fail to be
				treated as meeting the requirements of subsection (b)(4) merely because such
				program allows a designated beneficiary to change investment options under the
				plan not more than 4 times per
				year.
					.
			(c)Effective
			 dates
				(1)ExtensionThe
			 amendment made by subsection (a) shall apply to taxable years beginning after
			 December 31, 2010.
				(2)Investment
			 optionsThe amendment made by subsection (b) shall apply to
			 taxable years beginning after December 31, 2009.
				
